EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “wherein the adaptive trimming comprises, for each of the at least one axis: using kernel density estimation to obtain probability distributions for the swallowing segments and the non-swallowing segments, and determining an energy threshold based at least partially on the probability distributions, and the excluded portion is identified based on an energy difference of the excluded portion falling below the energy threshold” along with the other features of claim 1.
Claims 4-10 are allowable by virtue of their dependence from claim 1.
With respect to claim 15, the prior art does not teach or suggest “wherein the adaptive trimming comprises, for each of the at least one axis: using kernel density estimation to obtain probability distributions for the swallowing segments and the non-swallowing segments, and determining an energy threshold based at least partially on the probability distributions, and the excluded portion is identified based on an energy difference of the excluded portion falling below the energy threshold” along with the other features of claim 15.
Claims 16-18 are allowable by virtue of their dependence from claim 15.
With respect to claim 19, the prior art does not teach or suggest “wherein the adaptive trimming comprises, for each of the at least one axis: using kernel density estimation to obtain probability distributions for the swallowing segments and the non-swallowing segments, and determining an energy threshold based at least partially on the probability distributions, and the excluded portion is identified based on an energy difference of the excluded portion falling below the energy threshold” along with the other features of claim 19.
Claim 20 is allowable by virtue of their dependence from claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Matthew Kremer/
Primary Examiner, Art Unit 3791